 


114 HR 5201 IH: Fairness in Forgiveness Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5201 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2016 
Mr. Swalwell of California (for himself, Ms. Lofgren, Mr. Ben Ray Luján of New Mexico, Ms. Eshoo, Ms. Michelle Lujan Grisham of New Mexico, Ms. Lee, Mr. Honda, Mr. Perlmutter, Mrs. Watson Coleman, Mr. DeSaulnier, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Fattah, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to expand eligibility for public service student loan forgiveness to certain contractor employees of national laboratories. 
 
 
1.Short titleThis Act may be cited as the Fairness in Forgiveness Act of 2016. 2.Eligibility of contractor employees of National Laboratories for public service student loan forgivenessSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended— 
(1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new clause:  (iii)a full-time job as an employee of a management and operating contractor of a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))) assigned to a position at such laboratory.. 
3.Effective dateThis Act and the amendments made by this Act shall take effect as if enacted on October 1, 2007.  